Citation Nr: 1617557	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connection disability (TDIU).
 
2.  Entitlement to an initial disability rating higher than 10 percent for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

This matter initially arose from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, and assigned a 10 percent rating.  The Veteran appealed this decision to the Board of Veterans Appeals (Board), and the Board denied a higher rating in July 2013. 

The Veteran appealed the Board's July 2013 decision to the Court of Appeals for Veterans Claim (Court) and, in a Memorandum Decision in December 2014, the Court remanded the issues of entitlement to a TDIU and entitlement to an initial disability rating higher than 10 percent for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1), to the Board.  In August 2015, the Board remanded the case for further development.  The matter is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded to ensure that all appropriate development has been accomplished, so that the Veteran will be afforded every due consideration. 

The Board remanded the case for additional development to include VA examination to determine the effect of his service-connected right finger disability on his ability to obtain or maintain substantially gainful employment (for TDIU).  VA examination was conducted in September 2015.  The examiner found that the right finger disability impacted his ability to maintain employment in jobs that require physical abilities to include formerly employed professions of cook and custodian.  This statement at least triggers the duty to obtain a vocational assessment.  After this assessment is conducted, the case should be referred to the Director Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

The Board in the prior remand also requested that the RO provide the Veteran proper notice in regard to the issue of entitlement to a TDIU.  The notice letter sent to the Veteran in September 2015 is insufficient as it does not provide any notice regarding the VA (as well as the Veteran's) duties to notify and assist in a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Arrange to have the Veteran's records reviewed by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. 

The specialist should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities of the right fingers and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation. 

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

3.  Then, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected right fingers to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


